Citation Nr: 1530724	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-16 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral ankle and foot disabilities, to include as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active service from May 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the RO that denied the claim to reopen service connection for bilateral degenerative joint disease of the ankles and feet.  

In May 2014, the Board reopened the claim, characterized it as service connection for bilateral ankle and foot disabilities, to include as secondary to service-connected diabetes mellitus type II, then denied it on the merits.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In response, the CAVC issued an order in May 2015 based on a joint motion for partial remand (JMPR) between the parties vacating the May 2014 decision as to this issue only and remanding it to the Board for reconsideration.  

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMPR supporting the May 2015 Order directs that the Board readjudicate the Veteran's claim for service connection for bilateral ankle and foot disabilities, to include as secondary to service-connected diabetes mellitus type II.  It notes that the Board relied on July 2004 and May 2013 VA negative medical opinions which the parties agree are inadequate specifically because they fail to adequately address whether the Veteran's current conditions are directly related to his period of military service.  The parties note that while the opinions specifically addressed secondary service connection and aggravation, they were not adequate as to the issue of direct service connection, contrary to what the Board noted it, 'reasonably inferred'.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the Veteran's VVA/VBMS records to the VA podiatrist who provided the May 2013 VA opinion, or a suitable substitute examiner, in order to obtain an addendum to the May 2013 opinion regarding the etiology of the Veteran's bilateral ankle and foot disabilities. 

Based on a review of the entire record, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's bilateral ankle and foot disabilities present during the pendency of this claim originated in service or are otherwise etiologically related to service. 

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide any required opinion, he or she should explain why.  If a requested opinion would require speculation, the examiner must provide the reasons why an opinion would require speculation.  

If further examination is necessary to provide the requested opinion, such examination must be provided.

2.  Thereafter, the AOJ should readjudicate the claim of entitlement to service connection for bilateral ankle and foot disabilities, to include as secondary to service-connected diabetes mellitus type II, including consideration of evidence received since the most recent supplemental statement of the case (SSOC).  If the benefit sought on appeal remains denied, the Veteran should he provided a SSOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




